Case 2:20-cv-03045-PA-KK Document 6 Filed 05/05/20 Page 1 of 11 Page ID #:24




1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10       JAMES L. RICALLS,                              Case No. CV 20-3045-PA (KK)
11                                Plaintiff,
12                          v.                          ORDER DISMISSING COMPLAINT
                                                        WITH LEAVE TO AMEND
13       HINTON,
14                                Defendant(s).
15
16
17                                                I.
18                                     INTRODUCTION
19           Plaintiff James L. Ricalls (“Plaintiff”), proceeding pro se and in forma pauperis,
20   filed a Complaint pursuant to 42 U.S.C. § 1983 (“Section 1983”) alleging a violation of
21   his First and Sixth Amendment rights. For the reasons discussed below, the Court
22   dismisses the Complaint with leave to amend.
23                                                II.
24                                       BACKGROUND
25           On March 22, 2020, Plaintiff, who is currently detained at North Kern State
26   Prison, constructively filed1 the Complaint against Mr. Hinton, the “county assistan[t]
27
     1       Under the “mailbox rule,” when a pro se prisoner gives prison authorities a
28   pleading to mail to court, the court deems the pleading constructively “filed” on the
     date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010); see
Case 2:20-cv-03045-PA-KK Document 6 Filed 05/05/20 Page 2 of 11 Page ID #:25




 1   legal staff worker” at Men’s Central Jail in Los Angeles (“Defendant”). ECF Docket
 2   No. (“Dkt.”) 1 at 1, 13. Plaintiff does not specify whether he seeks to sue Defendant
 3   in his official or individual capacity, or both.
 4          Plaintiff alleges that on July 2, 2019, Defendant personally delivered an
 5   “unsealed” letter “from attorney Justin Brooks” to Plaintiff in his cell at Men’s Central
 6   Jail. Id. at 3. The unsealed envelope was stamped with “Confidential – Legal Mail –
 7   California Innocence Project” and also had the California Innocence Project address
 8   and Mr. Brooks’ name and bar number written on the upper-left corner. Id. at 4.
 9   Plaintiff alleges Plaintiff “should have pick[ed] it up at the attorney room with the
10   legal staff . . . present[].” Id. at 3. Plaintiff further alleges the staff should have
11   opened the legal mail in front him, and that Plaintiff should have signed and dated
12   “for proof of receiving the legal mail . . . .” Id. While not entirely clear, Plaintiff
13   appears to allege he became “frighten[ed]” that his “confidentiality was breach[ed]”
14   and that the mail “may have been deliver[ed] to anyone of the law or justice system”
15   and Plaintiff was “in fear[] of [Defendant] of the breaching of my mail.” Id. at 3.
16   Plaintiff attaches various documents to his Complaint, including what appears to be a
17   copy of the unsealed envelope and an inmate grievance he filed on July 5, 2019
18   regarding the incident. Id. at 4-12.
19          Plaintiff seeks to have Defendant “charge[d]with the crime of tampering with
20   government mail” and to bring a suit for damages against Los Angeles County for the
21   sum of $25,000 and against Defendant personally for the sum of $10,000. Id. at 13.
22                                                III.
23                                  STANDARD OF REVIEW
24          Where a plaintiff is incarcerated and/or proceeding in forma pauperis, a court
25   must screen the complaint under 28 U.S.C. §§ 1915 and 1915A and is required to
26   dismiss the case at any time if it concludes the action is frivolous or malicious, fails to
27
28   Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox rule
     applies to Section 1983 suits filed by pro se prisoners”).
                                                 2
Case 2:20-cv-03045-PA-KK Document 6 Filed 05/05/20 Page 3 of 11 Page ID #:26




 1   state a claim on which relief may be granted, or seeks monetary relief against a
 2   defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A; see
 3   Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).
 4          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
 5   “short and plain statement of the claim showing that the pleader is entitled to relief.”
 6   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
 7   screening purposes, a court applies the same pleading standard as it would when
 8   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
 9   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
10          A complaint may be dismissed for failure to state a claim “where there is no
11   cognizable legal theory or an absence of sufficient facts alleged to support a
12   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
13   considering whether a complaint states a claim, a court must accept as true all of the
14   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
15   2011). However, the court need not accept as true “allegations that are merely
16   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
17   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
18   need not include detailed factual allegations, it “must contain sufficient factual matter,
19   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
20   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
21   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
22   “allows the court to draw the reasonable inference that the defendant is liable for the
23   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
24   underlying facts to give fair notice and to enable the opposing party to defend itself
25   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
26          “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
27   however inartfully pleaded, must be held to less stringent standards than formal
28   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
                                                  3
Case 2:20-cv-03045-PA-KK Document 6 Filed 05/05/20 Page 4 of 11 Page ID #:27




 1   However, liberal construction should only be afforded to “a plaintiff’s factual
 2   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
 3   339 (1989), and a court need not accept as true “unreasonable inferences or assume
 4   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
 5   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
 6          If a court finds the complaint should be dismissed for failure to state a claim,
 7   the court has discretion to dismiss with or without leave to amend. Lopez v. Smith,
 8   203 F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it
 9   appears possible the defects in the complaint could be corrected, especially if the
10   plaintiff is pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106
11   (9th Cir. 1995). However, if, after careful consideration, it is clear a complaint cannot
12   be cured by amendment, the court may dismiss without leave to amend. Cato, 70
13   F.3d at 1107-11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
14                                                 IV.
15                                          DISCUSSION
16   A.     PLAINTIFF FAILS TO STATE A SECTION 1983 CLAIM AGAINST
17          DEFENDANT IN HIS OFFICIAL CAPACITY
18          1.     Applicable Law
19          A municipality can be liable under Section 1983 “when execution of a
20   government’s policy or custom” inflicts a constitutional injury. Monell v. Dep’t of
21   Soc. Servs. of City of N.Y., 436 U.S. 658, 694, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978).
22   An “official-capacity suit is, in all respects other than name, to be treated as a suit
23   against the entity.” Kentucky v. Graham, 473 U.S. 159, 166, 105 S. Ct. 3099, 87 L.
24   Ed. 2d 114 (1985); see also Brandon v. Holt, 469 U.S. 464, 471-72, 105 S. Ct. 873, 83
25   L. Ed. 2d 878 (1985); Larez v. City of L.A., 946 F.2d 630, 646 (9th Cir. 1991). Such a
26   suit “is not a suit against the official personally, for the real party in interest is the
27   entity.” Graham, 473 U.S. at 166.
28
                                                    4
Case 2:20-cv-03045-PA-KK Document 6 Filed 05/05/20 Page 5 of 11 Page ID #:28




 1          To state a cognizable Section 1983 claim against a municipality or local
 2   government officer in his or her official capacity, a plaintiff must show the alleged
 3   constitutional violation was committed “pursuant to a formal governmental policy or
 4   a ‘longstanding practice or custom which constitutes the “standard operating
 5   procedure” of the local governmental entity.’” Gillette v. Delmore, 979 F.2d 1342,
 6   1346 (9th Cir. 1992). Proof of random acts or isolated events is insufficient to
 7   establish a custom or practice. Thompson v. City of L.A., 885 F.2d 1439, 1444 (9th
 8   Cir. 1989). Rather, a plaintiff must prove widespread, systematic constitutional
 9   violations which have become the force of law. Board of Cty. Comm’rs of Bryan Cty.
10   v. Brown, 520 U.S. 397, 404, 117 S. Ct. 1382, 137 L. Ed. 2d 626 (1997). In addition, a
11   plaintiff must show the policy, practice, or custom was “(1) the cause in fact and (2)
12   the proximate cause of the constitutional deprivation.” Trevino v. Gates, 99 F.3d
13   911, 918 (9th Cir. 1996).
14          2.     Analysis
15          Here, Plaintiff does not state whether he sues Defendant in his official capacity.
16   See dkt. 1. However, to the extent Plaintiff’s request to bring a civil suit against Los
17   Angeles County,2 id. at 13, can be construed as indicating Plaintiff wishes to sue
18   Defendant is his official capacity, Plaintiff fails to state a Section 1983 claim against
19   Defendant in his official capacity. Plaintiff has not alleged any facts showing that
20   Defendant improperly delivered and/or opened Plaintiff’s mail pursuant to a “formal
21   government policy” or a “longstanding practice or custom.” See Gillette, 979 F.2d at
22   1346. In fact, Plaintiff implies Defendant’s actions were contrary to standard
23
24   2 Plaintiff does not list the County of Los Angeles as defendant. See dkt. 1. Rule
25   10(a) of the Federal Rules of Civil Procedure requires that each defendant be named
     in the caption of the complaint. A complaint is subject to dismissal if “one cannot
26   determine from the complaint who is being sued, [and] for what relief . . . .”
     McHenry v. Renne, 84 F.3d 1172, 1178 (9th Cir. 1996). Accordingly, to the extent
27   Plaintiff seeks to sue the County of Los Angeles, the Complaint fails to comply with
     Rule 10(a). If Plaintiff chooses to file an amended complaint, he must clarify which
28   defendants he is suing. Moreover, as discussed herein, Plaintiff fails to state a claim
     against the County of Los Angeles.
                                                  5
Case 2:20-cv-03045-PA-KK Document 6 Filed 05/05/20 Page 6 of 11 Page ID #:29




 1   operating procedure, stating that Defendant brought Plaintiff already-opened mail
 2   even though Plaintiff “should have pick[ed] it up at the attorney room with the legal
 3   staff standing with me” and Defendant’s conduct was “very incompetent,”
 4   considering “he was [trained] for [his] position.” Dkt. 1 at 3. Furthermore, Plaintiff
 5   only alleges that Defendant opened his legal mail on one, isolated incident, which is
 6   not sufficient to establish a custom or practice. Thompson, 885 F.2d 1439.
 7          Accordingly, to the extent Plaintiff seeks to bring a claim against Defendant in
 8   his official capacity, his claim is subject to dismissal.
 9   B.     PLAINTIFF HAS NO PRIVATE CAUSE OF ACTION FOR MAIL
10          TAMPERING
11          1.     Applicable Law
12          Pursuant to 18 U.S.C. § 1702 (“Section 1702”), it is a federal criminal offense to
13   open, destroy, or take mail before it has been delivered to the recipient “with design
14   to obstruct the correspondence, or to pry into the business or secrets of another . . . .”
15   18 U.S.C. § 1702. However, a violation of Section 1702 does not create a private
16   cause of action. See Schowengerdt v. Gen. Dynamics Corp., 823 F.2d 1328, 1340 (9th
17   Cir. 1987) (noting case law supports that “there is no private right of action” pursuant
18   to 18 U.S.C. § 1702); Atualevao v. Swift, No. CV 07-1550-MMM (PLA), 2007 WL
19   9759644, at *3-4 (C.D. Cal. May 31, 2007) (“An alleged violation of § 1702 . . . does
20   not give rise to a civil cause of action for damages . . . . Consequently, plaintiff may
21   not state a federal civil rights claim based on a defendant’s alleged violation of 18
22   U.S.C. § 1702.” (citations omitted)).
23          2.     Analysis
24          Here, Plaintiff requests Defendant be charged with the crime of “tampering
25   with government mail.” 3 Dkt. 1 at 13. Even if Defendant’s alleged actions
26
     3Although Plaintiff does not reference a specific criminal statute in the Complaint,
27   based on the facts Plaintiff has alleged, it appears Plaintiff seeks criminal prosecution
     pursuant to Section 1702. In the grievance attached to his Complaint, however,
28   Plaintiff states Defendant has violated California Penal Code §§ 115.3 and 422.6. Dkt.
     1 at 7. Plaintiff does not allege facts in the Complaint that would support violations
                                                   6
Case 2:20-cv-03045-PA-KK Document 6 Filed 05/05/20 Page 7 of 11 Page ID #:30




 1   constituted a crime in violation of Section 1702, Plaintiff has no private cause of
 2   action against Defendant. See Schowengerdt, 823 F.2d at1340; Atualevao, 2007 WL
 3   9759644 at *3-4.
 4          Accordingly, to the extent Plaintiff seeks to bring a claim for “mail tampering,”
 5   Plaintiff has no private cause of action, and his claim is subject to dismissal.
 6   C.     THE COMPLAINT FAILS TO STATE EITHER A SIXTH OR FIRST
 7          AMENDMENT CLAIM
 8          1.     Applicable Law
 9          A prisoner’s Sixth Amendment right to counsel is violated when prison
10   employees read the prisoner’s criminal legal mail, whether incoming or outgoing.
11   Nordstrom v. Ryan, 762 F.3d 903, 911 (9th Cir. 2014). Even a single instance of an
12   employee reading a prisoner’s criminal legal mail is sufficient to establish a Sixth
13   Amendment violation. Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017)
14   (citing Nordstrom, 762 F.3d at 903). In addition to prohibiting prison employees
15   from actually reading prisoner legal mail, the Sixth Amendment gives prisoners “the
16   right to be present when legal mail related to a criminal matter is inspected” to avoid
17   the “chilling” of a prisoner’s protected communications. Mangiaracina v. Penzone,
18   849 F.3d 1191, 1196 (9th Cir. 2017). To maintain a Sixth Amendment claim, a
19   prisoner must allege that the mail was marked as “legal mail.” Id.
20          In addition to the Sixth Amendment, the First Amendment also protects a
21   prisoner’s right to be present for the opening of properly marked legal mail. Hayes,
22   849 F.3d at 1211. This First Amendment protection extends to properly marked civil
23   legal mail, in addition to properly marked criminal legal mail. Id. at 1208-12. To state
24   a valid First Amendment claim for improper opening of legal mail, prisoners need not
25   allege a “longstanding practice” of violations, nor are they required to show any actual
26   injury beyond the violation itself. Id. at 1212-13. Even two isolated instances of
27
28   of these criminal statutes which relate to alterations of official records and hate
     crimes.
                                                  7
Case 2:20-cv-03045-PA-KK Document 6 Filed 05/05/20 Page 8 of 11 Page ID #:31




 1   prison employees “arbitrarily or capriciously” opening properly marked legal mail
 2   outside of a prisoner’s presence can be sufficient to establish a First Amendment
 3   claim. Id. However, mere negligence on behalf of the prison employees, rather than
 4   intentional conduct, would likely not rise to the level of a First Amendment violation.
 5   Id. at 1214-19 (Bybee, Circuit Judge, concurring).
 6          2.     Analysis
 7          Here, while Plaintiff has sufficiently alleged the letter was legal mail (because
 8   the letter was marked as “confidential legal mail” and displayed Mr. Brooks’ bar
 9   number and the address for the California Innocence Project in the upper-left corner),
10   Plaintiff does not allege sufficient facts to state either a Sixth Amendment or First
11   Amendment claim for improper handling of legal mail. Plaintiff only alleges
12   Defendant brought him an unsealed letter from attorney Justin Brooks with the
13   California Innocence Project. Dkt. 1 at 3.
14          First, Plaintiff fails to allege whether Mr. Brooks is representing him in a
15   criminal, as opposed to a civil, matter. Plaintiff has, therefore, failed to allege
16   sufficient facts to show his Sixth Amendment right to counsel in a criminal case was
17   violated.
18          In addition, Plaintiff has not alleged that Defendant “arbitrarily and
19   capriciously” opened the letter. Plaintiff does not state whether it was Defendant,
20   rather than a third party, who actually opened the letter, but only that Defendant
21   delivered it to Plaintiff “unsealed.” Id. Moreover, Plaintiff states in his Complaint
22   that Defendant’s conduct was “very incompetent,” considering “[Defendant] was
23   [trained] for [his] position,” id.; however, these conclusory allegations do not allege
24   Defendant acted with anything other than mere negligence.4 Plaintiff has, therefore,
25
     4 While isolated instances may be, in “appropriate circumstances,” sufficient to state
26   either a First Amendment or Sixth Amendment claim for improper opening of legal
     mail, the Court has found no authority suggesting that a single incident, without
27   allegations showing prison staff acted deliberately as opposed to merely inadvertently,
     is sufficient. See Hayes, 849 F.3d at 1212-13 (holding plaintiff stated a First
28   Amendment claim where mailroom staff opened his mail on two occasions and
     Plaintiff alleged staff often illegally opened inmates’ mail if the inmates were convicted
                                                   8
Case 2:20-cv-03045-PA-KK Document 6 Filed 05/05/20 Page 9 of 11 Page ID #:32




 1   failed to allege sufficient facts to show his First Amendment right to be present for
 2   the opening of properly marked legal mail was violated.
 3          Accordingly, Plaintiff has not alleged sufficient facts to state a First or Sixth
 4   Amendment claim for improper handling of legal mail and his claim is subject to
 5   dismissal.
 6                                                 V.
 7                LEAVE TO FILE A FIRST AMENDED COMPLAINT
 8          For the foregoing reasons, the Complaint is subject to dismissal. As the Court
 9   is unable to determine whether amendment would be futile, leave to amend is granted.
10   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam). Plaintiff is
11   advised that the Court’s determination herein that the allegations in the Complaint are
12   insufficient to state a particular claim should not be seen as dispositive of that claim.
13   Accordingly, while the Court believes Plaintiff has failed to plead sufficient factual
14   matter in his pleading, accepted as true, to state a claim to relief that is viable on its
15   face, Plaintiff is not required to omit any claim in order to pursue this action.
16   However, if Plaintiff asserts a claim in his First Amended Complaint that has been
17   found to be deficient without addressing the claim’s deficiencies, then the Court,
18   pursuant to the provisions of 28 U.S.C. § 636, ultimately will submit to the assigned
19   district judge a recommendation that such claim be dismissed with prejudice for
20   failure to state a claim, subject to Plaintiff’s right at that time to file Objections with
21   the district judge as provided in the Local Rules Governing Duties of Magistrate
22   Judges.
23
24
25   of sex offenders); Doreh v. Rodriguez, 723 F. App’x 530 (9th Cir. 2018) (finding
     plaintiff stated a claim by alleging defendant “knowingly and intentionally opened
26   [plaintiff’s] legal mail outside of his presence on several occasions before it was
     delivered to him.”); Mangiaracina, 849 F.3d at 1196-97 (holding plaintiff had stated a
27   Sixth Amendment claim where defendants opened plaintiff’s legal mail on two
     instances and informed plaintiff that “jail employees ‘can open [legal mail] outside
28   [his] presence if they want to,’ that ‘there is no law against it,’ and that ‘they just do it
     in [his] presence as a [courtesy]’”).
                                                    9
Case 2:20-cv-03045-PA-KK Document 6 Filed 05/05/20 Page 10 of 11 Page ID #:33




 1         Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
 2   service date of this Order, Plaintiff choose one of the following three options:
 3         1.     Plaintiff may file a First Amended Complaint to attempt to cure the
 4   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a blank
 5   Central District civil rights complaint form to use for filing the First Amended
 6   Complaint, which the Court encourages Plaintiff to use.
 7         If Plaintiff chooses to file a First Amended Complaint, he must clearly
 8   designate on the face of the document that it is the “First Amended Complaint,” it
 9   must bear the docket number assigned to this case, and it must be retyped or
10   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
11   include new defendants or allegations that are not reasonably related to the claims
12   asserted in the Complaint. In addition, the First Amended Complaint must be
13   complete without reference to the Complaint, or any other pleading, attachment, or
14   document.
15         An amended complaint supersedes the preceding complaint. Ferdik v.
16   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
17   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
18   leave to amend as to all his claims raised here, any claim raised in a preceding
19   complaint is waived if it is not raised again in the First Amended Complaint.
20   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
21         The Court advises Plaintiff that it generally will not be well-disposed toward
22   another dismissal with leave to amend if Plaintiff files a First Amended Complaint
23   that continues to include claims on which relief cannot be granted. “[A] district
24   court’s discretion over amendments is especially broad ‘where the court has already
25   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
26   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
27   1261. Thus, if Plaintiff files a First Amended Complaint with claims on which
28
                                                10
Case 2:20-cv-03045-PA-KK Document 6 Filed 05/05/20 Page 11 of 11 Page ID #:34




 1   relief cannot be granted, the First Amended Complaint will be dismissed
 2   without leave to amend and with prejudice.
 3         2.     Alternatively, Plaintiff may file a notice with the Court that he intends to
 4   stand on the allegations in his Complaint. If Plaintiff chooses to stand on the
 5   Complaint despite the deficiencies in the claims identified above, then the Court will
 6   submit a recommendation to the assigned district judge that the entire action be
 7   dismissed with prejudice for failure to state a claim, subject to Plaintiff’s right at
 8   that time to file Objections with the district judge as provided in the Local Rules
 9   Governing Duties of Magistrate Judges.
10         3.     Finally, Plaintiff may voluntarily dismiss the action without prejudice,
11   pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is directed to
12   mail Plaintiff a blank Notice of Dismissal Form, which the Court encourages Plaintiff
13   to use if he chooses to voluntarily dismiss the action.
14         Plaintiff is explicitly cautioned that failure to timely respond to this
15   Order will result in this action being dismissed with prejudice for failure to
16   state a claim, or for failure to prosecute and/or obey Court orders pursuant to
17   Federal Rule of Civil Procedure 41(b).
18
19   Dated: May 05, 2020
20                                            HONORABLE KENLY KIYA KATO
                                              United States Magistrate Judge
21
22
23
24
25
26
27
28
                                                11
